         Case 2:19-cr-00274-KJD-NJK Document 17 Filed 11/13/20 Page 1 of 1




1                                     United States District Court

2                                          District of Nevada

3    United States Of America,                            Case 2:19-CR-00274-KJD-NJK-1

4                   Plaintiff,                            ORDER

5           v.
     Amir. B. Khan,
6
                    Defendant.
7

8
            Based on the Defendant’s Third Unopposed Motion for Modification of Probationary
9
     Condition and Request for Status Hearing, and good cause appearing: IT IS HEREBY
10
     ORDERED: that said unopposed motion is GRANTED and Defendant Amir Khan’s probation
11
     be modified as follows:
12
            Defendant’s community service condition (Special Condition 7) is temporarily
13
     suspended for an additional 90-day period. In conjunction with the Defendant’s last request,
14
     suspension of this condition expires on February 5, 2021.
15          The parties agree to meet and confer before February 5, 2021, to determine whether
16   further judicial remedies are required.
17          The Court vacates the current status hearing set for November 17, 2020, at 9:00 a.m., in
18   courtroom 4A; and the Court sets a status hearing on February 23,          , 2021 at 9:00 a.m.
19          All other conditions of probation remain in effect.

20          IT IS SO ORDERED.

21                      13th day of November, 2020.
            DATED this ____

22

23                                                _____________________________________
                                                  KENT J. DAWSON
24                                                UNITED STATES DISTRICT JUDGE
25                                                   5
26
